DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to inventprovisions. 
Status of Claims
2.	Claims 1-21, 52-81 have been cancelled. Claims 22-51 have been submitted for examination and are pending.

Priority
3.	This application claims the benefit of priority of U.S. Provisional Patent Application No. 62/441,574, filed Jan. 3, 2017; U.S. Provisional Patent Application No. 62/441,578, filed Jan. 3, 2017; U.S. Provisional Patent Application No. 62/441,581, filed Jan. 3, 2017; U.S. Provisional Patent Application No. 62/441,583, filed Jan. 3, 2017; U.S. Provisional Patent Application No. 62/441,606, filed Jan. 3, 2017; U.S. Provisional Patent Application No. 62/441,610, filed Jan. 3, 2017, U.S. Provisional Patent Application No. 62/441,611, filed Jan. 3, 2017, U.S. Provisional Patent Application No. 62/455,627, filed Feb. 7, 2017; U.S. Provisional Patent Application No. 62/456,691, filed Feb. 9, 2017; U.S. Provisional Patent Application No. 62/461,802, filed Feb. 22, 2017; U.S. Provisional Patent Application No. 62/516,694, filed Jun. 8, 2017; U.S. Provisional Patent Application No. 62/521,450, filed Jun. 18, 2017; U.S. Provisional Patent Application No. 62/560,985, filed Sep. 20, 2017; U.S. Provisional Patent Application No. 62/563,367, filed Sep. 26, 2017; U.S. Provisional Patent Application No. 62/567,692, filed Oct. 3, 2017; U.S. Provisional Patent Application No. 62/589,686, filed Nov. 22, 2017; U.S. Provisional Patent Application No. 62/591,409, filed Nov. 28, 2017; and U.S. Provisional Patent Application No. 62/596,261, filed Dec. 8, 2017. All of the foregoing applications are incorporated herein by reference in their entirety.

Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 06/28/2019. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claims 22, 37, and 50-51 are objected to because of the following informalities:   
The limitation (s) “..temporal distortion an angular orientation..” used in claims 22, 37, and 50 are unclear and vague. It would apparently be ----- temporal distortion of an angular orientation ------.
The limitation “reflections signals” as recited in claims 22, 37, and 50 apparently be --- reflection signals-----.
The limitation “LIDAR” as cited in claims 22, 37, and 50-51 should be written out as ---- Light-detection and ranging (LIDAR)----- in their first occurrence. It is noted that these limitations are insufficient by themselves to give public notice to what an applicant regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

7.	Claims 22-25, 28-51 are rejected under pre-AIA  35 U.S.C. § 102(a) as being anticipated by Taylor et al. (US2018/0136314A1) (hereinafter Taylor).
	Regarding claim 22, Taylor discloses a LIDAR system for use in a vehicle (e.g. abstract, Figs. 1 and 3: LIDAR and a vehicle), the LIDAR system comprising: 
	at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) configured to: control at least one light source for illuminating a field of view (e.g. see abstract, paragraphs 0006, 0007: the controller instructs LIDAR to direct bursts within a field of view of the camera; Fig. 2, paragraphs 0024-0026: light source 35, field of view 40, and LIDAR 24; Fig. 3, paragraphs 0027-0030); 
	scan a field of view by controlling movement of at least one deflector at which the at least one light source is directed (e.g. see Figs. 2-3, paragraphs 0039, 0040: controlling the movement of LIDAR mirror; paragraphs 0028-0030: the controller 38 may instruct light source 35 to emit a burst of light toward mirror 34; Fig. 6, paragraphs 0045, a controller in communication with the LIDAR system may instruct the LIDAR to move a mirror so that it will project a next light burst along a new direction); 
	receive, from at least one sensor, reflections signals indicative of light reflected from an object in the field of view (e.g. see Figs. 3-4, paragraphs 0030-0033: light reflected from object 10 in the field of view; Figs. 4-5B, paragraphs 0034-0037: a reflection from the object); 
	detect at least one temporal distortion in the reflections signals (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037); and 
	determine from the at least one temporal distortion (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037) an angular orientation of at least a portion of the object (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; Fig. 4, paragraphs 0031, 0033: portion of the image; Figs. 5A-5B, paragraphs 0034, 0036, 0037: a portion of object 10).
	Regarding claim 23, Taylor discloses the LIDAR system of claim 22, wherein the at least the portion of the object corresponds to a two-dimensional surface (e.g. see Figs. 1-5B: image of the objects are in a 1D or 2D surface; paragraphs 0025, 0027: coordinate the orientation or system; paragraphs 0032, 0035, 0045: image objects are in the x-y axis of a coordinate system).
	Regarding claim 24, Taylor discloses the LIDAR system of claim 22, wherein the detected at least one temporal distortion (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037) is associated with a plurality of reflections from the object (e.g. see Figs. 3-4, paragraphs 0030-0033: the light reflected from object 10 in the field of view; Figs. 4-5B, paragraphs 0034-0037: a reflection from the object).
	Regarding claim 25, Taylor discloses the LIDAR system of claim 22, wherein a shape of a first temporal distortion (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037) associated with a first angular orientation differs from a shape of a second temporal distortion associated with a second angular orientation (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B).
	Regarding claim 28, Taylor discloses the LIDAR system of claim 27, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to cause a change in an operational state of the vehicle based on the detected angular orientation of the portion of the road (e.g. see paragraphs 0023, 0036, 0049: vehicle operational parameters/states; Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B).
	Regarding claim 29, Taylor discloses the LIDAR system of claim 22, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to access memory that stores a plurality of distortion patterns, each of the plurality of distortion patterns corresponds to a unique angular orientation (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B) and wherein the at least one processor is configured to determine the angular orientation by matching a stored distortion pattern with the at least one detected temporal distortion (e.g. see paragraphs 0039, 0040: angular field of view and motion pattern; Figs. 2-5B; Fig. 7, paragraphs 0047, 0048: stored image).
	Regarding claim 30, Taylor discloses the LIDAR system of claim 22, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine differing angular orientations of a plurality of objects identified in an environment of the vehicle orientation (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B).
	Regarding claim 31, Taylor discloses the LIDAR system of claim 22, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine differing angular orientations associated with differing surfaces of the object and to identify the object based on the determined angular orientations orientation (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B).
	Regarding claim 32, Taylor discloses the LIDAR system of claim 22, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine angular orientation (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; also see Figs. 2, 4-5B) of the object on a pixel by pixel basis orientation (e.g. see abstract, Fig. 3, paragraphs 0008, 0032: pixels of the image; Figs. 5-5B, paragraphs 0034-0038).
	Regarding claim 33, Taylor discloses the LIDAR system of claim 22, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to use a plurality of matched filters, each matched filter is operable to correlate temporal sequences of detected reflection levels and a return-signal hypothesis to provide a correlation output (e.g. see Fig. 7, paragraph 0047, 0048: corelating pixels of a stored image).
	Regarding claim 34, Taylor discloses the LIDAR system of claim 33, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to detect the at least one temporal distortion (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037) in the reflections signals by correlating a temporal sequence of detected reflection levels with a plurality of return-signal hypotheses using the plurality of matched filters and selecting a closest match (e.g. see Fig. 7, paragraph 0047, 0048: corelating/matching pixels of a stored image).
	Regarding claim 35, Taylor discloses the LIDAR system of claim 34, wherein the object is a road and the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to process a matching of the temporal sequence of detected reflection levels and a shortest return-signal hypothesis, and to determine a presence of a road sign marking on a portion of the road (e.g. see Fig. 1, paragraphs 0022, 0023: vehicle and road 6).
	Regarding claim 36, Taylor discloses the LIDAR system of claim 35, wherein the portion of the road is associated with a single pixel and at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine two different distances for the single pixel, a first distance to the portion of the road and a second distance to the road sign marking on the portion of the road (e.g. see Fig. 1, paragraphs 0022, 0023: vehicle and road 6; Figs. 5-5B, paragraphs 0034-0038).
	Regarding claim 37, Taylor discloses a vehicle (e.g. see Fig. 1: a vehicle), comprising: 
	a body (e.g. see Fig. 1: a body of the vehicle); and 
	at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) within the body and configured to: control activation of at least one light source for illuminating a field of view (e.g. see abstract, paragraphs 0006, 0007: the controller instructs LIDAR to direct bursts within a field of view of the camera; Fig. 2, paragraphs 0024-0026: light source 35, field of view 40, and LIDAR 24; Fig. 3, paragraphs 0027-0030); 
	scan a field of view by controlling movement of at least one deflector at which the at least one light source is directed (e.g. see Figs. 2-3, paragraphs 0039, 0040: controlling the movement of LIDAR mirror; paragraphs 0028-0030: the controller 38 may instruct light source 35 to emit a burst of light toward mirror 34; Fig. 6, paragraphs 0045, a controller in communication with the LIDAR system may instruct the LIDAR to move a mirror so that it will project a next light burst along a new direction); 
	receive, from at least one sensor, reflections signals indicative of light reflected from an object in the field of view (e.g. see Figs. 3-4, paragraphs 0030-0033: light reflected from object 10 in the field of view; Figs. 4-5B, paragraphs 0034-0037: a reflection from the object); 
	detect at least one temporal distortion in the reflections signals (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037); and 
	determine from the at least one temporal distortion (e.g. see Fig. 3, paragraphs 0028-0030: time scaling (e.g. temporal distortion) at time t1, t2, t3, tN; Figs. 4-5B, paragraphs 0031, 0034-0037) an angular orientation of at least a portion of the object (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization; Fig. 4, paragraphs 0031, 0033: portion of the image; Figs. 5A-5B, paragraphs 0034, 0036, 0037: a portion of object 10).
	Regarding claim 38, Taylor discloses the vehicle of claim 37, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to process the reflections signals to determine a single detection location, and to associate the angular orientation with the single detection location (e.g. see Figs. 1-2, paragraphs 0022, 0023: detecting the location and object; Figs. 3-5B, paragraphs 0036, 0039, 0040: detection of objects and road; paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 39, Taylor discloses the vehicle of claim 38, wherein at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to use additional data to determine the single detection location (e.g. see Figs. 1-2, paragraphs 0022, 0023: detecting the location and object; Figs. 3-5B, paragraphs 0036, 0039, 0040: detection of objects and road).
	Regarding claim 40, Taylor discloses the vehicle of claim 38, wherein the received reflection signals that are associated with the single detection location are detected by a single pixel in the at least one sensor (e.g. see Figs. 1-3, paragraphs 0022-0024, 0028: sensor 8).
	Regarding claim 41, Taylor discloses the vehicle of claim 40, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to use the reflections signals detected by the single pixel and reflections signals detected by adjacent pixels to determine two angles defining a normal of a surface of the object (e.g. see Figs. 2-3, paragraphs 0026, 0027, 0035: different view angles).
	Regarding claim 42, Taylor discloses the vehicle of claim 40, wherein the single pixel corresponds to a plurality of detection elements grouped into a plurality of non-overlapping regions, and the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine the temporal distortion by comparing information obtained from reflection signals associated with the plurality of non-overlapping regions (e.g. see Figs. 4-5B, paragraphs 0031, 0032, 0034: overlaying and non-overlaying regions of image; Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 43, Taylor discloses the vehicle of claim 37, wherein the reflection signals received from the at least one sensor includes at least three measurements indicative of time-of-flight of the light reflected from the object, and the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to determine, based on differences in reception times of the at least three measurements, two angles defining a normal vector of a surface of the at least the portion of the object (e.g. see Figs. 2-3, paragraphs 0026, 0027, 0035: different view angles).
	Regarding claim 44, Taylor discloses the vehicle of claim 43, wherein the two angles includes a tilt angle and a roll angle of the surface of the at least the portion of the object (e.g. see Figs. 2-3, paragraphs 0026, 0027, 0035: different view angles).
	Regarding claim 45, Taylor discloses the vehicle of claim 43, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further to configured to enable construction of a 3D map of the field of view, the 3D map including data indicative of surface angular orientations of objects in the field of view (e.g. see Figs. 2-3, paragraphs 0026, 0027, 0035: different view angles and map; paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 46, Taylor discloses the vehicle of claim 43, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further to configured to classify the object at least in part based on surface angular orientations two surfaces of the object (e.g. see Figs. 1-5B: image of the objects are in a 1D or 2D surface; paragraphs 0025, 0027: coordinate the orientation or system; paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 47. Taylor discloses the vehicle of claim 43, wherein the vehicle is at least partially autonomous and the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to cause a change in an operation of the vehicle based on surface angular orientation surface of the object (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 48, Taylor discloses the vehicle of claim 37, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to change an operational parameter of the at least one light source (e.g. see Figs. 2-3: light source) based on the determined angular orientation of the at least a portion of the object (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 49, Taylor discloses the vehicle of claim 37, wherein the at least one processor (e.g. see Fig. 2, paragraph 0024: microprocessor) is further configured to change an operational parameter of the at least one sensor (e.g. see Figs. 1-3: sensor 8) based on the determined angular orientation of the at least a portion of the object (e.g. see Fig. 3, paragraphs 0006, 0028, 0032: angular field of view and temporal synchronization).
	Regarding claim 50, this claim is a method claim of a system version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 51, this claim is a non-transitory computer-readable storage medium claim of a system version as applied to claim 1 above, wherein the non-transitory computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Taylor discloses a memory and storage medium (e.g. see paragraphs 0035, 0047; Figs. 2-3).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre AIA  35 U.S.C. 103(a) are summarized as follows: 
1. 	Determining the scope and contents of the prior art.2. 	Ascertaining the differences between the prior art and the claims at issue.3. 	Resolving the level of ordinary skill in the pertinent art.4. 	Considering objective evidence present in the application indicating
obviousness or nonobviousness.

10.	Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US2018/0136314A1) in view of Nefey et al. (US8849518 B1) (hereinafter Nefey).
	Regarding claim 26, Taylor does not explicitly disclose the LIDAR system of claim 22, wherein the object is an opposing vehicle and wherein the angular orientation is a slope of a portion of the opposing vehicle.
	However, Nefey discloses wherein the object is an opposing vehicle and wherein the angular orientation is a slope of a portion of the opposing vehicle (e.g. see Fig. 1, column 2 line 55 to column 3 line 20: a vehicle 102 parked on a slope 104; column 4 lines 51-65 (also see claim 1): the angular orientation being based on one or more of the steepness of the slope; also see Figs. 2-3, column 6 lines 13-51).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by Taylor to add the teachings of Nefey as above, in order to provide an automatic and cost-effective solution for vehicles that ensure wheel positioning after parking (see paragraph 0006: Nefey).
	Regarding claim 27, Taylor does not explicitly disclose the LIDAR system of claim 22, wherein the object is a road and the angular orientation is a slope of a portion of the road.
	However, Nefey discloses wherein the object is a road and the angular orientation is a slope of a portion of the road (e.g. see Fig. 1, column 2 line 55 to column 3 line 20: a vehicle 102 parked on a slope 104; column 4 lines 51-65 (also see claim 1): the angular orientation being based on one or more of the steepness of the slope; also see Figs. 2-3, column 6 lines 13-51).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by Taylor to add the teachings of Nefey as above, in order to provide an automatic and cost-effective solution for vehicles that ensure wheel positioning after parking (see paragraph 0006: Nefey).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486